PER CURIAM
Petitioner, appearing pro se, seeks review of a final order of the Superintendent of the Oregon State Penitentiary which required him to serve 13 days in segregation and pay a $10 fine.
Respondent claims that the fine is authorized by OAR 291-105-051(11). We held in Watson v. OSP, 90 Or App 85, 750 P2d 1188 (1988), that the provisions of former OAR 291-105-051 relating to fines are invalid, because the rule was adopted without the notice required by ORS 183.335. Accordingly, the fine was invalid.
Fine vacated; order otherwise affirmed.